Citation Nr: 1132284	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for steam burns to the ears, face, and neck.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The Veteran had active service from August 1980 to September 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which, in pertinent part, denied an increased disability rating for the Veteran's steam burns to the ears, face, and neck.  

This matter was previously before the Board in April 2009 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

The residuals of steam burns to the ears, face, and neck are manifested by a two centimeter by one half centimeter linear scar on the left side of the neck which is not unstable or painful, is not shown to be more than slightly disfiguring, and does not cause any functional limitation or include any characteristics of disfigurement.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for steam burns to the ears, face, and neck are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.118, Part 4, Diagnostic Code 7800 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2005.  Additionally, a more detailed explanation of VA's duty to assist under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was sent to the Veteran and his representative in May 2008.  The claim was readjudicated and a Supplemental Statement of the Case was promulgated, most recently in August 2010.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records and all VA medical records identified by the Veteran have been obtained and associated with the claims file.  Additionally, the Veteran was examined by VA three times during the pendency of the appeal and was afforded an opportunity for a personal hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In this case, the Veteran is assigned a noncompensable disability rating for residuals of steam burns to the ears, face, and neck under Diagnostic Code 7800, which provides for a 10 percent disability rating for disfigurement of the head, face, or neck with one characteristic of disfigurement.

Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent disability rating.  

Disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent disability rating.

Disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent disability rating.  

The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1). 

Other potentially applicable rating codes include Diagnostic Codes 7803 and 7804.  Under Diagnostic Code 7803, a 10 percent disability rating is assigned for unstable, superficial scars.  Diagnostic Code 7804 provides for a 10 percent disability rating for superficial scars that are painful on examination.  A higher disability rating is also possible under Diagnostic Code 7805, which directs that scars are to be rated on limitation of function of the part affected.  

Parenthetically, the Board notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  

The Veteran contends that he must keep the area where he suffered burns to his face and neck well lubricated and believes that he is entitled to a compensable disability rating for his residual scarring.

Concerning the Veteran's contentions, while he is competent to offer evidence as to the visible symptoms or manifestations of his burn residuals, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the Veteran was examined by VA three times during the pendency of this appeal.  Although the Veteran's complaints and the clinical findings were not significantly different on all three examinations, the Board finds that the recent examination in April 2010 provided the most detailed account of his burn residuals and included unretouched, color pictures of his face, ears, and neck.  Thus, the Board finds this examination to be the most reliable of the three reports with respect to the description of the scar residuals.  

When examined by VA in October 2005, the Veteran reported that his main complaint was difficulty hearing, and said that the skin on his ears peels off when he's trying to put his hearing aids in.  On examination, there were no obvious scars except for a small scar on the front of the neck, which the examiner described as a .5 by .5-inch circular scar.  There were no scars on the face, and the skin was slightly lighter on the face compared to the rest of the body.  There was slight inflammation in the external auditory canal of the right ear.  The scar was not tender or painful, and there was no atrophy, irregularity, loss of superficial skin, keloid formation, inflammation or edema.  There was no asymmetry of the nose, eyes, ears, cheeks, or lips, and no limitation of motion of any affected body part.  The report did not include any photographs of the affected areas.  

When examined by VA in May 2008, the Veteran reported that his face did not have any scars as much as irritations, and that he had used Vaseline for lubrication for the preceding 20 years.  When he would not use Vaseline, he described that the skin irritation was visible.  On examination, there was a well-healed, superficial, three centimeter scar on the left side of the cervical region without keloid formation, elevation, induration, inflammation or edema.  The scar was stable and was not elevated, depressed, or adherent to the underlying tissue.  The texture of the skin was normal and flesh tone in color, and there was no induration or inflexibility of the skin.  There was no limitation of motion caused by the scar and no evidence of any additional scarring or irritation.  The diagnosis was scar on the neck.  

When examined by VA in April 2010, the examiner indicated that the claims file had been reviewed and included a detailed description of the Veteran's complaints, medical history, and clinical findings on examination.  The examiner noted that while the Veteran reported that the steam burns were to his entire face, the service records showed that it was limited to the left side of his face, ear, and neck, from the scalp to the mandible, lateral to the eye and posterior to the left ear.  The Veteran reported that he had trouble with his skin flaring on the face and neck with erythema and burning which was worse in the summer.  He said that the last time his skin had been severely erythematous and burning was a few months earlier when he had an ear infection.

On examination, there was a two centimeter by one half centimeter linear scar on the left side of the neck, just lateral to midline.  The scar was slightly raised and indurated, but was not keloid or atrophic and did not interfere with function.  The face and rest of the neck did not have any marked scarring or rash, as described by the Veteran when not using Vaseline.  The skin on both ears was slightly hypopigmented, shiny, and sclerotic.  The examiner estimated that the area involved, including the ears was 10 percent of the face and approximately one percent of the total body.  Other than the neck scar, the examiner indicated that there were no disfiguring or hypertrophic scars or pigmented changes.  The neck scar was not unstable or painful, did not cause any limitation of motion or function, and had no affect on his ability to maintain substantially gainful employment.  The diagnosis included facial and neck steam burns with history of skin symptoms compatible with eczematous dermatitis, not shown as active on current examination.  The report included unretouched color photographs of the Veteran's head, face, neck, and ears.  

The evidentiary record also includes numerous VA outpatient notes showing treatment for various maladies from 2005 to the present.  Although the records showed that the Veteran was seen ear problems on a couple of occasions, including in December 2009, a few months prior the April 2010 VA examination, the reports do not reflect any complaints, treatment, abnormalities for any skin problems of face, neck or ears or any diagnosis for eczematous dermatitis.  

Based on the objective findings from the VA examinations during the pendency of this appeal, the Veteran's neck scar is not shown to be superficial and unstable (DC 7803), or objectively demonstrated to be tender and painful (DC 7804), and does not cause limited motion (DC 7805).  Additionally, the clinical findings on the three VA examinations did not show or otherwise suggest the presence of any of the eight characteristics of disfigurement under the criteria for DC 7800.  Thus, a compensable evaluation is not warranted for the neck scar from the steam burns to the left side of the face, ear, and neck under these or any other potentially applicable diagnostic code associated with scars and their residual effects.  See 38 C.F.R. § 4.118 (2010).  

At this point, the Board notes that while the VA examiner in October 2005 described the neck scar as a one-half inch diameter scar, the unretouched, color photographs in April 2010 clearly showed that it is a linear scar and not circular.  The record also showed that the claims file was not provided to the examiner for review in October 2005.  As indicated above, the Board finds that the recent VA examination in April 2010 was a more comprehensive examination and included a detailed description of the Veteran's complaints, medical history and clinical findings.  Other than the description of the neck scar, the objective findings on all of the examinations were essentially the same and showed that the residuals of steam burns to the left side of the face, ear and neck were essentially asymptomatic.  

As to the Veteran's reported flare-ups when he doesn't use Vaseline, described as being compatible with eczematous dermatitis, there is no objective evidence of any skin abnormalities on any of the medical reports of record other than described on the VA examination reports.  In this regard, the Board notes that while the Veteran reported a flare-up when he was treated for ear pain a few months before the April 2010 VA examination, a VA outpatient note for treatment of ear pain in December 2009, did not show any complaints or abnormalities referable to any skin problems.  In short, there is no objective evidence of any additional or residual skin abnormalities which would warrant a compensable evaluation.  

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from the residuals of steam burns to the left side of his face, ear, and neck do not suggest that he has sufficient symptoms so as to warrant a compensable evaluation at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's steam burns are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplates the impairment caused by the service-connected disability, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  



ORDER

An increased evaluation for steam burns to the left side of the face, ear, and neck is denied.  




_________________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


